Exhibit 10.37

THE WHITEWAVE FOODS COMPANY

2013 DIRECTOR’S NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of the date indicated on the
attached Notice of Grant, is made and entered into by and between The WhiteWave
Foods Company, a Delaware corporation (the “Company”), and the individual named
on the cover page of this Agreement (“you”).

WITNESSETH:

WHEREAS, the Company has adopted and approved The WhiteWave Foods Company 2012
Stock Incentive Plan (the “Plan”), which was adopted by the Company’s Board of
Directors (the “Board”) and approved as required by the Company’s stockholders,
and which provides for the grant of non-qualified stock options (“Options”) and
other forms of stock-based compensation to certain Employees and non-employee
Directors of the Company and its Subsidiaries (Capitalized terms used and not
otherwise defined in this Agreement shall have the meanings set forth in the
Plan); and

WHEREAS, the Options and other Awards provided for under the Plan are intended
to comply with the requirements of Rule 16b-3 under the Securities Exchange Act
of 1934, as amended; and

WHEREAS, you are a non-employee Director; and

WHEREAS, the Committee has awarded you Options as described in this Agreement
and the attached Notice of Grant.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and to promote the success of the business of
the Company and its Subsidiaries, the parties hereby agree as follows:

1. Grant of Option. The Company hereby grants to you, and you hereby accept,
effective as of the date shown on the attached Notice of Grant (the “Date of
Grant”) and on the terms and subject to the conditions, limitations and
restrictions set forth in the Plan and in this Agreement, an Option to purchase
all or any portion of the number of shares shown on the Notice of Grant for the
per share price shown on the Notice of Grant (the “Exercise Price”).

2. Vesting.

(a) Regular Vesting. Except as otherwise provided in the Plan or in this
Section 2, the Option shall vest in full on the Date of Grant.

(b) Repayment. Participant agrees and acknowledges that this Award Agreement is
subject to any policies that the Committee may adopt from time to time with
respect to the repayment to the Company of any benefit received hereunder,
including “clawback” policies.

3. Exercise. In order to exercise the Option with respect to any vested portion,
you must notify the Company in writing, either sent to the Corporate Secretary’s
attention at the Company’s principal office, or via the internet through E*Trade
(the Company’s plan broker) at www.etrade.com. No Stock shall be delivered
pursuant to any exercise of an Option until payment in full of the exercise
price therefor is received by the Company. At the time of exercise, you must pay
to the Company the exercise price (as set forth on the Notice of Grant) times
the number of vested shares for which the Option is being exercised. Such
payment may be made in cash or its equivalent or, if permitted by the Committee,
(i) by exchanging shares of Stock you have owned for at least six months (or for
such greater or lesser period as the Committee may determine from time to time)
and which are not the subject of any pledge or other security interest,
(ii) through an arrangement with a broker approved by the Company whereby
payment of the exercise price is accomplished with the proceeds of the sale of
Stock or (iii) by a combination of the foregoing, provided that the combined
value of all cash and cash equivalents and the fair market value of any Stock
tendered to the Company, valued as of the date of such tender, is at least equal
to such exercise price of the portion of the Option being exercised.



--------------------------------------------------------------------------------

4. Expiration of Option. The Option shall expire, and shall not be exercisable
with respect to any vested portion as to which the Option has not been
exercised, on the first to occur of:

(a) the tenth (10th) anniversary of the Date of Grant;

(b) Ninety (90) days after your term as a non-employee Director of the Company
has expired or been otherwise terminated for any reason other than death,
Retirement or Disability;

(c) Twelve (12) months following the date your term as a non-employee Director
of the Company has expired or been otherwise terminated, if such cessation of
service is due to your death or Disability; or

(d) the earlier of (i) the tenth (10th) anniversary of the Date of Grant, or
(ii) the first (1st) anniversary of your death for any Options you hold upon
Retirement.

For purposes of this Agreement, “Retirement” shall be defined as your retirement
from employment or other service to the Company or any Subsidiary after you
reach the age of sixty-five (65). “Disability” shall be defined as your
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code).

Upon your death, any vested Option exercisable on the date of death may be
exercised by your estate or by a person who acquires the right to exercise such
Option by bequest or inheritance or by reason of your death, provided that such
exercise occurs within the shorter of the remaining Option term of the Option
and twelve (12) months after the date of your death.

Notwithstanding any provision of the Plan or this Agreement to the contrary, you
may not, under any circumstances, exercise a vested Option following your
removal as a non-employee Director if you are removed as a non-employee Director
due to your willful or intentional fraud, embezzlement, violation of the
Company’s Code of Ethics, or other conduct seriously detrimental to the Company
or any Subsidiary. The determination of whether or not you will be removed as a
non-employee Director for any of the reasons specified in the preceding sentence
will be made by the Committee.

5. Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with any of the shares of Stock subject
hereto.

6. Transfer of Option. The Option is not transferable except in accordance with
the provisions of the Plan.

7. Certain Legal Restrictions. The Plan, the granting and exercising of this
Option, and any obligations of the Company under the Plan, shall be subject to
all applicable federal, state and foreign country laws, rules and regulations,
and to such approvals by any regulatory or governmental agency as may be
required, and to any rules or regulations of any exchange on which the Stock is
listed. The Company, in its discretion, may postpone the granting and exercising
of this Option, the issuance or delivery of Stock under this Option or any other
action permitted under the Plan to permit the Company, with reasonable
diligence, to complete such stock exchange listing or registration or
qualification of such Stock or other required action under any federal, state or
foreign country law, rule or regulation and may require you to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Stock in compliance with applicable
laws, rules and regulations. The Company shall not be obligated by virtue of any
provision of the Plan to recognize the exercise of this Option or to otherwise
sell or issue Stock in violation of any such laws, rules or regulations, and any
postponement of the exercise or settlement of this Option under this provision
shall not extend the term of the Option. Neither the Company nor its directors
or officers shall have any obligation or liability to you with respect to any
Option (or Stock issuable thereunder) that shall lapse because of such
postponement.

8. Plan Incorporated. You accept the Option subject to all the provisions of the
Plan, which are incorporated into this Agreement, including the provisions that
authorize the Committee to administer and interpret the Plan and which provide
that the Committee’s decisions, determinations and interpretations with respect
to the Plan are final and conclusive on all persons affected thereby. Except as
otherwise set forth in this Agreement, terms defined in the Plan have the same
meanings herein.

9. Miscellaneous.

(a) No ISO Treatment. The Option is intended to be a non-qualified stock option
under applicable tax laws, and it is not to be characterized or treated as an
incentive stock option under such laws.

 

2



--------------------------------------------------------------------------------

(b) No Stockholder Rights. Neither you nor any person claiming under or through
you shall be or shall have any of the rights or privileges of a stockholder of
the Company in respect of any of the shares issuable upon the exercise of the
Option herein unless and until certificates representing such shares shall have
been issued and delivered to you or your agent.

(c) Notices. Any notice to be given to the Company under the terms of this
Agreement or any delivery of the Option to the Company shall be addressed to the
Company at its principal executive offices, and any notice to be given to you
shall be addressed to you at the address set forth beneath his or her signature
hereto, or at such other address for a party as such party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if mailed, postage prepaid, addressed as aforesaid.

(d) Binding Agreement. Subject to the limitations in this Agreement and the Plan
on the transferability by you of the Option and any shares of Stock, this
Agreement shall be binding upon and inure to the benefit of your
representatives, executors, successors or beneficiaries.

(e) Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware and the United
States, as applicable, without reference to the conflict of laws provisions
thereof.

(f) Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties shall be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement shall be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefor
another provision that is legal and enforceable and achieves the same
objectives.

(g) Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

(h) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

(i) No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

(j) Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

(k) Relief. In addition to all other rights or remedies available at law or in
equity, the Company shall be entitled to injunctive and other equitable relief
to prevent or enjoin any violation of the provisions of this Agreement.

[END OF AGREEMENT]

 

3